Citation Nr: 0912164	
Decision Date: 04/01/09    Archive Date: 04/10/09

DOCKET NO.  05-04 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tingling and numbness of the forearms.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for headaches.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1989 to July 1992.  Service in Southwest Asia 
during the Persian Gulf War is indicated by the evidence of 
record.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois.  

Procedural history

In a February 2000 rating decision, the RO denied the 
Veteran's claims of entitlement to service connection for 
tingling and numbness of the forearms, and for headaches.  
The Veteran did not appeal.

In April 2003, the Veteran filed a claim to reopen his 
previously denied service connection claims.  The above-
referenced January 2004 rating decision, in part, denied the 
Veteran's requests to reopen these claims.  The Veteran 
disagreed with the RO's decisions and perfected this appeal.  

In a May 2008 decision, the Board remanded these issues for 
further procedural development.  Such was completed, and the 
agency of original jurisdiction (AOJ) readjudicated the 
Veteran's claims in a December 2008 supplemental statement of 
the case (SSOC).  The Veteran's claims file has been returned 
to the Board for further appellate review.

Issues not on appeal

In the January 2004 rating decision, the RO granted an 
increased disability rating for service-connected impetigo, 
effective April 23, 2003.  To the Board's knowledge, the 
Veteran has not disagreed with that decision.  See Archbold 
v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 
U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

In its May 2008 decision, the Board denied the Veteran's 
claims of entitlement to service connection for joint pain, 
numbness of the hands and feet, abnormal liver enzymes, and 
acid reflux.  The Board's decision is final.  See 38 C.F.R. § 
20.1100 (2008).


FINDINGS OF FACT

1.  In February 2000, the RO denied the Veteran's claims of 
entitlement to service connection for numbness and tingling 
in the forearms, and headaches.  The Veteran did not appeal 
that decision.

2.  The evidence associated with the claims folder subsequent 
to the February 2000 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for numbness and tingling 
in the forearms.

3.  The evidence associated with the claims folder subsequent 
to the February 2000 rating decision is cumulative and 
redundant of the evidence of record at the time of the last 
prior final denial, and does not raise a reasonable 
possibility of substantiating the Veteran's claim of 
entitlement to service connection for headaches.


CONCLUSIONS OF LAW

1.  The February 2000 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2008).
2.  Since the February 2000 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for numbness 
and tingling in the forearms.  38 U.S.C.A. § 5108 (West 
2002);        38 C.F.R. § 3.156 (2008).

3.  Since the February 2000 RO decision, new and material 
evidence has not been received which is sufficient to reopen 
the claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks service connection for tingling and 
numbness in his forearms, and for headaches.  Implicit in 
these claims is the contention that new and material evidence 
which is sufficient to reopen the previously-denied claims 
has been received.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in May 2008.  In essence, the Board instructed the 
AOJ to provide the Veteran with proper notification under the 
Veterans Claims Assistance Act of 2000 (the VCAA), as 
amplified by the requirements set out in Kent v. Nicholson, 
20 Vet. App. 1 (2006).   The AOJ was then to readjudicate the 
claim.

The VA Appeals Management Center (AMC) sent the Veteran 
notice as required by Kent in a letter dated August 7, 2008.  
This notice will be discussed below.    Subsequently, in the 
December 23, 2008 SSOC, the AMC denied the Veteran's requests 
to reopen both claims currently at issue.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for 
VA benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist a claimant in 
the development of a claim.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

For claims to reopen, such as in the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the veteran's claims for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify applies to the issues on 
appeal; the standard of review and duty to assist do not 
apply to the claims unless they are reopened.  
See Holliday v. Principi, 14 Vet. App. 280 (2000) [the Board 
must make a determination as to the applicability of the 
various provisions of the VCAA to a particular claim].
The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letters 
from the RO dated May 14, 2003 and May 23, 2008, including 
evidence of "a relationship between your current disability 
and an injury, disease, or event in military service."  

With respect to notice to the Veteran regarding new and 
material evidence, the August 2008 VCAA letter stated, 
"[y]ou were previously denied service connection for 
tingling, numbness of the forearms and headaches.  You were 
notified of the decision on the February 23, 2004 letter."  
See the August 7, 2008 VCAA letter, page 1.  Although the 
August 2008 VCAA letter did not refer to the RO's most recent 
previous denial of the Veteran's claims on the merits 
[February 2000], there is no prejudicial error with respect 
to the Veteran's notice because both the February 2000 and 
the January 2004 decisions denied the Veteran's claims for 
the same reasons.  See the February 2000 and January 2004 RO 
rating decisions.  

The May 2008 VCAA letter further notified the Veteran that 
evidence sufficient to reopen his previously denied claims 
must be "new and material," mirroring the regulatory 
language of 38 C.F.R. § 3.156(a).  As such, the Veteran was 
adequately advised of the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claims.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006). 

Further, the Veteran was notified of VA's duty to assist him 
in the development of his claims in the above-referenced May 
2003 and May 2008 letters, whereby the Veteran was advised of 
the provisions relating to the VCAA.  Specifically, the 
Veteran was advised in the May 2003 letter that VA would 
assist him with obtaining relevant records from any Federal 
agency, including medical records and employment records.  
The Veteran was also advised in the May 2004 letter that a VA 
examination would be provided if necessary to decide his 
claim.  With respect to private treatment records, the May 
2008 letter informed the Veteran that VA would make 
reasonable efforts to obtain records not held by a Federal 
agency and private medical records necessary to support his 
claim.  Included with the letters were copies of VA Form 21-
4142, Authorization and Consent to Release Information, and 
both letters asked that the Veteran complete them so that the 
RO could obtain private records on his behalf.  Finally, the 
May 2004 letter included an enclosure entitled "Submitting 
evidence for claims about GULF WAR UNDIAGNOSED ILLNESSES."  
[Emphasis as in the original letter.]

The May 2008 letter further emphasized: "If the evidence is 
not in your possession, ou must give us enough information 
about the evidence so that we can request it from the person 
or agency that has it.  If the holder of the evidence 
declines to give it to us, asks for a fee to provide it, or 
VA otherwise cannot get the evidence, we will notify you.  It 
is your responsibility to make sure we receive all requested 
records that are not in the possession of a Federal 
department or agency."  [Emphasis as in the original 
letter.]

The Veteran was provided with the "give us everything you've 
got" language formerly contained in 38 C.F.R. § 3.159(b) in 
the May 2008 VCAA letter, on page 2.  However, 38 C.F.R. § 
3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 
23353-56 (Apr. 30, 2008).  The amendments [which apply to 
applications for benefits pending before VA on, or filed 
after, May 30, 2008] removed the provision requiring VA to 
request the Veteran to provide any evidence in the Veteran's 
possession that pertains to the claims.  See 38 C.F.R. § 
3.159(b)(1).

Finally, there has been a significant decision concerning the 
VCAA which is pertinent to the Veteran's claims.  In Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), the United States 
Court of Appeals for Veterans Claims (the Court) observed 
that a claim of entitlement to service connection consists of 
five elements: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, element (1) is not at issue, and the Veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The Veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in the May 2008 letter from the RO.  In any event, 
because the Veteran's requests to reopen his claims are now 
being denied by the Board, elements (4) and (5) are moot.  

The Board notes that the Veteran was not provided complete 
notice of the VCAA prior to the initial adjudications of his 
claims in February 2000 and January 2004.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Crucially, following the 
issuance of the May 2008 and August 2008 VCAA letters, the 
Veteran was allowed the opportunity to present evidence and 
argument in response.  The Veteran's claims were 
readjudicated in the December 2008 SSOC.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].  The Veteran has pointed to no 
prejudice or due process concerns arising out of the timing 
of the VCAA notice.  The Board accordingly finds that there 
is no prejudice to the Veteran in the timing of the VCAA 
notice.

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2008). 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran and his representative have been 
afforded the opportunity to present evidence and argument in 
support of his claim.  The Veteran initially requested a 
Travel Board hearing.  However, in June 2005 the Veteran 
requested that the hearing be cancelled.  See the June 23, 
2005 Report of Contact.  

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2008).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

Service connection - undiagnosed illnesses

Service connection may also be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011.  See 38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 
(2008).

The term "Persian Gulf veteran" means a veteran who served 
on active military, naval, or air service in the Southwest 
Asia Theater of operations during the Persian Gulf War.  38 
C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of 
operations includes Iraq, Kuwait, Saudi Arabia, the neutral 
zone between Iraq and Saudi Arabia, Bahrain, Qatar, the 
United Arab Emirates, Oman, the Gulf of Aden, the Gulf of 
Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.  38 C.F.R. § 3.317(d)(2).

A "qualifying chronic disability" means a chronic 
disability resulting from any of the following (or any 
combination of any of the following): an undiagnosed illness; 
a medically unexplained chronic multi-symptom illness (such 
as chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome) that is defined by a cluster of signs or 
symptoms; and any diagnosed illness that the Secretary 
determines.      38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2008).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between a veteran's most recent departure 
from active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
(3) if there is affirmative evidence that the illness is the 
result of veteran's own willful misconduct or the abuse of 
alcohol or drugs. 38 C.F.R. § 3.317(c).

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.          See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) [codified at 38 C.F.R. § 3.156 (2008)].  This change in 
the law pertains only to claims filed on or after August 29, 
2001.  Because the Veteran's claims to reopen were initiated 
in November 2003, the claims will be adjudicated by applying 
the revised section 3.156, discussed immediately below.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for tingling and numbness of the forearms.

Analysis

As was noted in the Introduction, the Veteran's claim for 
service connection for tingling and numbness in his forearms 
was previously denied in a February 2000 rating decision.  In 
the February 2000 rating decision, the RO determined from the 
evidence of record, to include the Veteran's service medical 
records and October 1999 VA examination reports, that no 
medical finding of a chronic disability existed.  
Additionally, the February 2000 rating decision indicated 
that the Veteran's service medical records showed no 
complaint or finding of tingling, numbness, or swelling of 
the Veteran's forearms.  It followed that a medical nexus 
relating his current forearm disability to military service 
or an undiagnosed illness was an impossibility in the absence 
of competent medical evidence of a current and in-service 
disability or injury.  In essence, the RO denied the claim 
because Hickson elements (1), (2) and (3) were missing.  

The February 2000 rating decision was not appealed and it 
therefore is final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 
20.1103 (2008).  
As explained above, the Veteran's claim of service connection 
for tingling and numbness of the forearms may only be 
reopened if he submits new and material evidence.  See 38 
U.S.C.A. § 5108; see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  Therefore, the Board's inquiry will 
be directed to the question of whether any additionally 
submitted (i.e. after February 2000) evidence bears directly 
and substantially upon the specific matters under 
consideration, namely whether there is evidence of a current 
disability, evidence of an in-service injury or disease, and 
evidence of a medical nexus between the two.  See Evans v. 
Brown, 
9 Vet. App. 273 (1996) [there must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim].

For reasons stated below, the Board finds that recently 
submitted medical evidence does not constitute new and 
material evidence.

The evidence added to the Veteran's claims folder since 
February 2000 consists of VA and private treatment records, 
the report of a June 2004 VA examination, and the Veteran's 
and the Veteran's representative's statements. 

An April 2000 private nerve conduction examination submitted 
by the Veteran indicates that "[n]erve conductions show 
significant prolonged distal median motor and sensory 
latencies bilaterally with prolonged median versus ulnar F-
responses bilaterally.  This suggests bilateral median nerve 
entrapment . . ."  See the April 17, 2000 private treatment 
report of J.G., M.D.  This evidence is new, in that is was 
not submitted before the RO's February 2000 rating decision.  
It is material in that it relates to an unestablished element 
of the Veteran's claim, namely current diagnosis.  
Accordingly, the Veteran has submitted new and material 
evidence with respect to evidence showing a current 
disability, namely bilateral median nerve entrapment.

The Veteran has argued, in effect, that his neurological 
symptoms are related to an undiagnosed illness.  However, the 
April 2000 report of J.G., M.D. provides a medical diagnosis.  
Moreover,  the June 2004 examination report specifically 
found "no undiagnosed illness existing in this veteran."  
See the June 2004 VA examiner's report, page 6.  This 
evidence is against the claim as it relates to undiagnosed 
illness and thus it does not constitute new and material 
evidence.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) 
[evidence that is unfavorable to a claimant is not new and 
material].

In short, new and material evidence has been received as to 
the existence of a current disability, but not as to the 
existence of undiagnosed illness.

As mentioned above, there must be new and material evidence 
as to each and every aspect of the claim that was lacking at 
the time of the last final denial in order for there to be 
new and material evidence to reopen the claim.  See Evans, 
supra. 

The additionally submitted evidence is silent as to in-
service disease or injury.  
The Veteran has not submitted any new evidence pertaining to 
an in-service injury to his arms, or in-service disease.  The 
Veteran in fact agreed with the RO, stating it was true that 
his disability did not occur while on active military duty.  
See the Veteran's March 2004 notice of disagreement.  

With respect to statements and testimony to the effect that 
the Veteran's numbness and tingling has been present since he 
was in the military, such evidence is cumulative and 
redundant of statements made prior to the February 2000 
decision and considered therein.  Accordingly, such evidence 
is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  

Thus, no new and material evidence has been submitted as to 
the element of in-service disease or injury, and the claim 
may not be reopened on this basis.

Moreover, there has been added to the record no competent 
medical evidence concerning medical nexus.  The Veteran's 
repeated contentions that there is a relationship between his 
claimed disability and his military service is reiterative of 
previous contentions.  See Reid, supra.  Moreover, lay 
persons without medical training, such as the Veteran, are 
not competent to opine on medical matters such as etiology 
and nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that laypersons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 
10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."  

Thus, new and material evidence has also not been received as 
to the last element, medical nexus.

In short, the additionally added evidence does not serve to 
establish that the Veteran's forearm disability occurred in 
service, or that it is medically related to his military 
service.  With the exception of the April 2000 medical 
diagnosis of Dr. J.G., the evidence submitted subsequent to 
the February 2000 denial of the Veteran's claim is cumulative 
and redundant of the evidence of record at that time, and it 
therefore does not raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2008).  

Accordingly, new and material evidence has not been submitted 
as to all aspects of the claim that were lacking at the time 
of the last final denial, and for that reason the claim for 
entitlement to service connection for tingling and numbness 
in the forearms is not reopened.  The benefit sought on 
appeal remains denied.




	(CONTINUED ON NEXT PAGE)



2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for headaches.

Analysis

As was noted in the Introduction, the Veteran's service-
connection claim for headaches was previously denied in a 
February 2000 rating decision.  In the February 2000 rating 
decision, the RO determined from the evidence of record, to 
include the Veteran's service medical records and October 
1999 VA examination reports, that the Veteran's headaches did 
not have their onset in service.               See the 
February 2000 rating decision, page 2.  It followed that a 
medical nexus relating his current headache disability to 
military service or an undiagnosed illness was an 
impossibility in the absence of competent medical evidence of 
an in-service disability or injury.  In essence, the RO 
denied the claim because Hickson elements (2) and (3) were 
missing.  

As noted above, the February 2000 rating decision was not 
appealed and therefore is final.  Therefore, the Board's 
inquiry will be directed to the question of whether any 
additionally submitted (i.e. after February 2000) evidence 
bears directly and substantially upon the specific matters 
under consideration, namely whether there is evidence of an 
in-service injury or disease, and medical evidence linking 
the Veteran's current headache disability to the Veteran's 
military service.  See Evans, supra.

The evidence added to the Veteran's claims folder since 
February 2000 consists of VA and private treatment records, 
reports of September 2003 and June 2004 VA examinations, and 
the statements of the Veteran and the Veteran's 
representative. 

The medical evidence of record received after the February 
2000 RO rating decision confirms that the Veteran has a 
current headache disability.  See, e.g., the September 2003 
VA examiner's report, page 2 [where the Veteran was diagnosed 
with "tension-style" and "migraine" headaches]; see also 
the June 2004 VA examiner's report, page 2.  Although new, 
such evidence is repetitive of evidence which was already in 
the file; element (1) was not at issue in February 2000.        
See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. 
Brown, 6 Vet. App. 277, 280 (1994) [medical evidence that 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].

As was noted above, the June 2004 examination report 
specifically found "no undiagnosed illness existing in this 
veteran."  See the June 2004 VA examiner's report, page 6.  
There is still no evidence that an undiagnosed illness 
exists. 
See Villalobos, supra.  

With respect to element (2), the additional medical treatment 
records are silent as to in-service injury or disease.  
However, at his June 2004 VA examination, the Veteran 
indicated that he did not have headaches until he was hit in 
the head with a railroad spike.  See the June 2004 VA 
examiner's report, page 2.  Although there is no evidence of 
this in the Veteran's service treatment reports, as noted 
above the truthfulness of evidence is presumed, unless the 
evidence is inherently incredible or consists of statements 
which are beyond the competence of the person making them.  
See Justus, supra.  Arguably, therefore, the Veteran has 
provided new and material evidence as to an unestablished 
element of his headache claim, namely evidence of an in-
service injury to his head.  

As was mentioned above, there must be new and material 
evidence as to each and every aspect of the claim that was 
lacking at the time of the last final denial in order for 
there to be new and material evidence to reopen the claim.  
See Evans, supra.  Here, no medical nexus opinion has been 
submitted linking the Veteran's current headache disability 
to his military service.  

Recently added medical treatment reports do not indicate 
whether the Veteran's current headaches are a result of 
service.   With respect to statements and testimony of the 
Veteran to the effect that his headache disability is related 
to his military service, such evidence is cumulative and 
redundant of statements made prior to the February 2000 
decision and considered therein.  Accordingly, such evidence 
is not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 
(1992).  Moreover, the Veteran is not competent to make such 
statements.  See Espiritu, Moray and Routen, all supra.
 
In short, the additionally added evidence does not serve to 
establish that the Veteran's headache disability is medically 
related to his military service.  
New and material evidence ha therefor not been submitted as 
to the element of medical nexus, and for this reason also the 
claim is not reopened.  

In short, with the exception of the Veteran's statement which 
reported an alleged in-service head injury, the evidence 
submitted subsequent to the February 2000 denial of the 
Veteran's claim is cumulative and redundant of the evidence 
of record at that time, and it therefore does not raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).  Accordingly, new and material 
evidence has not been submitted as to all aspects of the 
claim that was lacking at the time of the last final denial, 
and the claim for entitlement to service connection for 
headaches is not reopened.  The benefit sought on appeal 
remains denied.


ORDER

The request to reopen the previously denied claim of 
entitlement to service connection for tingling and numbness 
of the forearms is denied.

The request to reopen the previously denied claim of 
entitlement to service connection for headaches is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


